Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant filed a response on 21 October 2021 to the Non-Final Office Action mailed 11 May 2021. The response included claim amendments and a Declaration filed under 37 CFR 1.132.

Status of Claims
	Claims 9, 11, 13-17, 22-24, 26-32 and 34-36 are pending.
	Claims 9, 11, 13-17, 22-24, 26-32 and 34-36 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Adam Lunceford, BOOTH UDALL FULLER, PLC, on 17 February 2022.  The authorization was given without traverse. Applicant’s proposed claim amendment is attached (.pdf).

The application has been amended as follows:
In the Claims:
Claim 9, replace the entirety of claim 9 with --A method of treating Staphylococcus aureus nasal colonization, the method comprising the steps of:
collecting a nasal swab sample from a subject;
extracting nucleic acid from the nasal swab sample;
sequencing the extracted nucleic acid to generate sequence data; 
analyzing the sequence data to determine an abundance of Dolosigranulum species represented as rRNA gene copies in the nasal swab sample; 
determining that the abundance of Dolosigranulum rRNA is below a threshold level of 1.2[Symbol font/0xB4]106 gene copies in the nasal swab sample collected from the subject;
identifying the subject as requiring treatment for Staphylococcus aureus nasal colonization based on the abundance of Dolosigranulum rRNA being below the threshold level; and
administering a pharmaceutical composition to the subject to treat the Staphylococcus aureus nasal colonization, wherein the pharmaceutical composition comprises a therapeutically effective amount of at least one probiotic organism, and the at least one probiotic organism comprises Dolosigranulum species.--

Claim 24, replace the entirety of claim 24 with --A method of treating Staphylococcus aureus nasal colonization, the method comprising the step of:
administering a pharmaceutical composition to a subject in need of treatment for Staphylococcus aureus nasal colonization, wherein the subject exhibits an abundance of Dolosigranulum rRNA below a threshold level of 1.2[Symbol font/0xB4]106 16S rRNA gene copies in a nasal swab sample of the subject, and wherein the pharmaceutical composition comprises a therapeutically effective amount of at least one probiotic organism, and the at least one probiotic organism comprises Dolosigranulum species, thereby treating the Staphylococcus aureus nasal colonization.--

Examiner’s Comment
Drawings
	The drawings were received on 23 October 2017. These drawings were accepted in the Non-Final Office Action mailed 17 May 2019.

Reasons for Allowance
35 U.S.C. § 103
The rejection of Claims 9, 11, 13, 15-17, 22-24, 26, 27 and 29-32 under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Lynch et al., and Frank et al., in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment and argument received 21 October 2021. The rejection is also being withdrawn in view Applicant’s 1.132 Declaration filed 21 October 2021.
The rejection of Claims 14 and 28 under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Lynch et al., and Frank et al., as applied to claims 9, 11, 13, 15-17, 22-24, 26, 27 and 29-32 under 35 above, and further in view of Kluytmans, in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' 

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Blaser et al. (US 2010/0074872), and Frank et al. ((2010) PLoS ONE 5(5): 1-15), do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method of treating Staphylococcus aureus nasal colonization. The method comprising the steps of: 1) collecting a nasal swab sample from a subject; 2) extracting nucleic acid from the nasal swab sample; 3)sequencing the extracted nucleic acid to generate sequence data;  4) analyzing the sequence data to determine an abundance of Dolosigranulum species represented as rRNA gene copies in the nasal swab sample; 5) determining that the abundance of Dolosigranulum rRNA is below a threshold level of 1.2[Symbol font/0xB4]106 gene copies in the nasal swab sample collected from the subject; 6) identifying the subject as requiring treatment for Staphylococcus aureus nasal colonization; and 7) administering a pharmaceutical composition to the subject to treat the Staphylococcus aureus nasal colonization, wherein the pharmaceutical composition comprises a therapeutically effective amount of at least one probiotic organism, and the at least one probiotic organism comprises Dolosigranulum 

Blaser et al. shows methods for restoring mammalian bacterial nasal microbiota comprising administering to a mammal in need of such treatment an effective amount of at least one nasal bacterial strain. Non-limiting examples of the nasal bacteria useful in the methods include Corynebacterium species. Administration of such bacteria to nasal mucosa may be used to treat various infections, including infection with methicillin-resistant Staphylococcus aureus (MRSA). To determine the missing biota, one would obtain nasal swabs from MRSA affected persons and from healthy controls. DNA would be extracted from the swabs and subjected to universal PCR (polymerase chain reaction) for 16S rRNA genes to detect bacterial species present. By comparing affected and unaffected with regard to the MRSA-colonized or affected person with the same sites in the healthy (control) person, it will be determined which species and which bacterial genes are over- or under- represented in the MRSA+ person.
Blaser et al. does not show: 1) administering a pharmaceutical composition when the abundance of Dolosigranulum species is below a threshold level of 1.2x106 16S rRNA gene copies in the nasal swab sample; and 2) the at least one probiotic organism comprises Dolosigranulum species.

Frank et al. teaches that colonization of humans with Staphylococcus aureus is a critical prerequisite of subsequent clinical infection of the skin, blood, lung, heart and other deep tissues. Microbial consortia within the nasal cavity is an important determinant of S. aureus colonization. Frank et al. presents data which show the Corynebacterium pseudodiptheriticum and Dolosigranulum pigrum bacteria were generally higher than levels of Staphylococcus aureus. That is, Frank et al. shows that there is a reduction in the number and type of bacteria that are dominant in healthy subjects (i.e., so-called "good" bacteria) in inpatients that are detectably colonized with S. aureus and even in inpatients that are S. aureus non-colonized. Therefore, measuring the level of a specific species of 'good' bacteria (e.g., probiotic strains), such as Dolosigranulum pigrum and/or Corynebacterium pseudodiptheriticum, and determining that the levels of these species are lower than a predetermined threshold would be predictive of a(n) S. aureus infection, because Frank et al. shows that the
 presence of these bacterial species is decreased in S. aureus-infected individuals.
Frank et al. does not show identifying a subject as requiring treatment for Staphylococcus aureus when the nasal swab sample of said subject has an abundance of Dolosigranulum rRNA that is below 1.2x106 gene copies in said sample.

Therefore, Blaser et al., Lynch et al., and Frank et al. do not show, individually or in combination, the methods of treating Staphylococcus aureus nasal colonization, as described in instant claims 9 and 24.
 	
	In addition, with regard to Applicant’s arguments and the Declaration filed under 37 CFR 1.132, Applicant presents data which show, using an agar plate assay, that when the Dolosigranulum pigrum inoculation densities are 0.01, 0.02, 0.05, 0.075, and Dolosigranulum pigrum only has antimicrobial effects with regard to Staphylococcus aureus (i.e., exerts growth-inhibiting effects) when present at a certain density.
	Applicant also investigated whether the amount of D. pigrum rRNA in 178 patient samples correlated with levels of S. aureus nasal colonization. Among the 50 bacterial taxa detected in the 178 nasal microbiota samples, Dolosigranulum spp. was the most informative predictor of the presence or absence of S. aureus in patient
nasal microbiota samples. Moreover, the threshold level of 1.2x106 16S rRNA gene copies per swab was useful in predicting both S. aureus presence/absence and S. aureus absolute abundance.
	That is, Applicant shows a criticality for a specific level of Dolosigranulum (i.e., <1.2x106 16S rRNA gene copies per nasal swab sample) in order to reliably predict that the subject or patient (exhibiting such a level of Dolosigranulum rRNA) has levels of S. aureus bacteria so as to require treatment for S. aureus nasal colonization. The treatment includes Dolosigranulum bacteria, which (as shown in the agar plate assay above) can inhibit the growth S. aureus, the latter of which can lead to a serious infection if left to freely propagate.
	In summary, Applicant shows surprising results that would be unpredictable based on the information and knowledge shown in the prior art. That is, the cited prior art has not established a prima facie case of obviousness with regard to the instantly-claimed subject matter.
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631